Citation Nr: 0020574	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-36 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
remaining amount of $6,000.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee determined that 
collection of a portion of the loan guaranty indebtedness, in 
the amount of $6,000.00, would not be against the standard of 
equity and good conscience.  The balance of the original 
outstanding debt, in the amount of $14,424.25, plus all of the 
accrued interest, was waived.

The Vice Chairman of the Board ruled favorably on the Board's 
own motion to advance the appeal on the docket for 
administrative error pursuant to 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c) in May 1997.

In August 1997, the Board remanded the case to the RO to 
provide the appellant a complete accounting of the outstanding 
loan guaranty indebtedness that remained unwaived.  The 
requested development has been completed to the extent 
necessary.  See VA letters to the appellant, dated September 
13, and September 16, 1999, and supplemental statement of the 
case, dated February 26, 2000.  The Board now proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  In November 1983, the appellant and his wife financed the 
purchase of a house located in West Palm Beach, Florida, using 
a VA guaranteed home mortgage loan.

2.  A notice of default received by VA in January 1986 noted 
that the first uncured default was on August 1, 1985. 

3.  The mortgage was foreclosed, and the property was sold for 
an amount less than the outstanding principal, interest and 
foreclosure costs.  VA paid its loan guaranty amount to the 
lender, and the guaranty amount of $20,424.25 was charged to 
the appellant.

4.  VA granted a partial waiver of the indebtedness, waiving 
$14,425.25 of the original loan guaranty debt, plus all of the 
accrued interest on that amount, leaving an unwaived remaining 
debt of $6,000.00.

5.  The appellant was at fault in the creation of the debt.

6.  VA was not at fault in the creation of the indebtedness.

7.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

8.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

9.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

10.  The remaining loan guaranty indebtedness has been paid 
in full, and there is no evidence showing that recovery of 
the indebtedness was productive of undue financial hardship 
or otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West Supp. 
2000); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the remaining loan guaranty indebtedness was 
not contrary to the standard of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In November 1983, the appellant and his wife financed the 
purchase of a house located in West Palm Beach, Florida, 
using a VA guaranteed home mortgage loan.  At that time, the 
appellant was employed as a real estate salesman.  

A Notice of Default received by VA in January 1986 noted that 
the first uncured default was on August 1, 1985.  The record 
reflects that the appellant had filed for Chapter 7 
bankruptcy in August 1985 and that he had been in contact 
with the lender concerning collection efforts.  

Mortgage foreclosure proceedings were initiated in May 1986.  
A Record of Servicing Contact in June 1986 reflects that the 
appellant's wife had gone into the restaurant business and 
failed.  The appellant apparently still occupied the property 
and there were four liens on the property.  In July 1986, VA 
wrote to the appellant and notified him that the lender was 
taking action to foreclose on his loan.  He was advised of 
alternatives to foreclosure, such as selling the property.

The subject property was sold at a foreclosure sale in 
December 1986.  In July 1987, the appellant was found to be 
responsible for the amount of the indebtedness ($20,424.25), 
and collection efforts were initiated.  See VA Form 26-1833, 
dated July 31, 1987. 

The appellant filed a waiver claim in February 1994.  He 
stated that he suffered a heart attack in 1984.  As a result, 
he had problems with income from his real estate job.  His 
restaurant also failed and he declared bankruptcy.  He had 
medical debts and debts related to the restaurant at that 
time, which were eliminated by the bankruptcy action.  There 
was currently a lien against him from the Internal Revenue 
Service (IRS) in the amount of $59,000.00.  The appellant 
further reported that his income from his real estate job had 
declined over the years and that his wife was unemployed and 
unable to work due to illness.  He was also being treated for 
various illnesses and was 75 years old.

In a February 1994 financial status report (FSR), the 
appellant reported that he had been employed as a real estate 
salesman since 1976.  He was married and his wife had been 
unemployed since 1992.  His net monthly income was $1,100.00, 
including $800.00 in social security benefits and $300.00 
from his real estate job.  Monthly expenses included $800.00 
for rent or mortgage; $160.00 for food; $80.00 for utilities 
and heat; $60.00 for telephone; $400.00 for insurance; $40.00 
for clothing; $30.00 for gas and oil; $30.00 for car 
insurance; $110.00 for prescription drugs; and $42.50 for 
business expenses.  He listed monthly payments on installment 
contracts and other debts as $235.00, for numerous 
outstanding medical bills.  The total amount outstanding on 
the various medical bills was reported as $17,127.36.  The 
appellant also reported that he owed the IRS $59,000.00.  
Total monthly expenses amounted to $1,987.50 (although the 
appellant reported $2,087.50), for a negative monthly balance 
of $887.50.  The appellant reported that he was able to pay 
the difference with financial help from relatives.  

In March 1994, the Committee's granted a partial waiver of 
the indebtedness, waiving $14,425.25 of the original loan 
guaranty debt, plus all of the accrued interest on that 
amount.  This left an unwaived remaining debt of $6,000.00.  

Pursuant to the Board's August 1997 remand, in September 1999 
the RO requested that the appellant submit an updated FSR.  
He did not respond.  

Review of the claims file shows that collection of the 
remaining loan guaranty indebtedness was accomplished by 
monthly withholdings of a portion of the appellant's pension 
benefits.  The indebtedness has been recovered in full.


II.  Legal analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West Sup. 2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1999).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the appellant was at fault in the creation of 
the loan guaranty indebtedness.  As indicated above, he 
defaulted on his mortgage payment in August 1985 and this 
default was never cured.  The record reflects that his default 
was primarily attributable to illness causing reduced income 
and the failure of a business/restaurant.  Although 
unfortunate, such factors do not lessen the appellant's 
responsibility for his legal obligations nor do they mitigate 
his failure to meet his obligations.  Clearly, his actions 
contributed to the default and resulting indebtedness.

The appellant was employed as a real estate salesman at the 
time of the default and apparently chose to apply these funds 
to other financial obligations.  There is no evidence that he 
pursued any alternatives to foreclosure, such as attempting to 
sell the property.  A finding of fault under the standard of 
equity and good conscience does not require malice 
aforethought or bad faith.  The Board only needs to find that 
the appellant's actions that were within his control caused or 
contributed to the default.  Thus, the default in this case is 
shown to have been caused by the actions of the appellant 
within his control for which he was legally responsible.  He 
has not presented evidence that would relieve him of 
responsibility for the circumstances that led to the default 
and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  No action or 
inaction on the part of the Department brought about the 
appellant's default on his loan obligation.  No action or 
inaction on the part of the Department increased the amount 
of the indebtedness.  VA cooperated with the lender.  
Foreclosure appears to have been accomplished with minimal 
delay.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the most recent FSR of record is dated 
in 1994.  Efforts undertaken by the RO to obtain additional 
information concerning the appellant's current financial 
status have proven unsuccessful.  The evidence on file 
reflects that in September 1999 the RO sent a development 
letter requesting this information.  However, as of the date 
of this decision, the appellant has not responded to this 
request.  As the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) has 
noted in another context, the duty to assist is not a one-way 
street, and, if an appellant wishes help, he cannot passively 
wait for it while withholding information that is essential 
to obtaining evidence necessary to deciding his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further action 
without response or assistance from the appellant is 
unwarranted.  

Thus, in view of the appellant's apparent lack of cooperation 
and in view of the fact that the indebtedness has been 
satisfied in full, the Board finds that any contentions 
concerning his inability to pay the indebtedness without 
hardship, even if believed, without more recent corroborating 
financial or employment information, are insufficient to show 
that he was denied the basic necessities of life as a result 
of collection of the outstanding indebtedness.  Therefore, 
the assertion of undue hardship is not dispositive to the 
outcome of this case.  Even if the appellant was not able to 
achieve a positive monthly balance of income to expenses in 
the years since 1994, he has not cooperated in providing more 
recent and detailed information concerning his financial 
status.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loan 
guarantees to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  There is indication of unjust 
enrichment to the debtor.  The property was still occupied by 
the appellant in June 1986, approximately ten months after 
the default.  See Notice of Intention to Foreclose, dated 
January 24, 1986; Supplemental Servicing Code Sheet, dated 
June 2, 1986.  There was a holdover tenancy.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation, the appellant 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the remaining loan guaranty 
indebtedness in the amount of $6,000.00, plus all accrued 
interest, was not against equity and good conscience.  38 
C.F.R. §§ 1.964(a)(2), 1.965(a) (1999).  In denying waiver in 
this instance, all the foregoing factors have been carefully 
weighed.  Ultimately, the preponderance of the evidence is 
against the appellant's claim.



ORDER

Waiver of recovery of loan guaranty indebtedness in the 
remaining amount of $6,000.00 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

